Citation Nr: 1516556	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  10-31 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) with dysthymic disorder, currently evaluated as 50 percent disabling.   

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from July 1988 to October 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision which granted service connection for PTSD with dysthymic disorder, and awarded a 30 percent rating, effective November 30, 2008.  By rating decision of May 2010, the PTSD rating was increased from 30 percent to 50 percent, effective November 30, 2008.  The Veteran disagreed with the rating awarded and the current appeal ensued.  

During the Veteran's August 2009 VA examination, he raised the issue of TDIU, claiming he was unable to work due to his PTSD with dysthymic disorder symptoms.  The Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the evidence of record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice.  Therefore, it has been added as an additional issue for current appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts, in essence, that his service-connected PTSD with dysthymic disorder is more severe than the initial evaluation reflects.  He has stated that his condition makes it difficult to sleep, difficult to be around others, and undergo explosive anger attacks.  He also indicates that he is depressed, lacks energy, and is often fatigued.  The Veteran's last VA mental health examination was in August 2009.  The VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Additionally, during that August 2009 VA examination, the Veteran stated that he was unable to work due to his PTSD with dysthymic disorder disability.  Based on the Veteran's assertions, the Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim, pursuant to Rice.  

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2014).  

The Board acknowledges that the Veteran is currently service connected for PTSD with dysthymic disorder.  Given the evidence of record demonstrating that the Veteran is currently unemployed and may be unemployable due to service-connected disability, a VA opinion in connection with the examination should be provided to determine whether his service-connected disabilities, alone or in aggregate, render him unable to secure or follow a substantially gainful occupation.  Therefore, a VA examination with opinion is also required to determine, to the extent possible, whether his service-connected disability precludes substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to treatment for the Veteran's service-connected PTSD with dysthymic disorder for the period since 2014 to the present, if any, and associate those records with the claims folder.  Any negative development should be documented in the claims file.  

2.  Following completion of the above, schedule an appropriate VA examination to determine the current severity of the Veteran's service-connected PTSD with dysthymic disorder.  The Veteran's claims file, VBMS/virtual file must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented mental health history and lay statements.  All indicated tests and studies should be performed, and the examiner should review the results of testing, if any, prior to completing the report.  

The VA examiner should provide an opinion to determine whether, in the examiner's opinion, the service-connected disability is of such severity to result in an inability to secure or follow a substantially gainful occupation.  

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected PTSD with dysthymic disorder on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing any employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, any special training, and previous work experience in the process of arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  

3.  Then, adjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, given an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if in order. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




